Case 9:20-cv-80225-XXXX Document 1 Entered on FLSD Docket 02/17/2020 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

  MICHAEL J. LEVAS,

          Plaintiff,

  v.

  HERC RENTALS, INC.,
  a foreign profit corporation,

        Defendant.
  _______________________/

                                           COMPLAINT

          COMES NOW Plaintiff, MICHAEL J. LEVAS, [herein referred to as “Plaintiff”], by and

  through her undersigned attorney and hereby files this Complaint against Defendant, HERC

  RENTALS, INC., a foreign profit corporation, and as grounds therefore alleges as follows:

                            JURISDICTION, PARTIES AND VENUE

  1. This matter in controversy concerns unpaid overtime payments, liquidated damages, and

       attorney’s fees.

  2. This is an action for damages and is brought pursuant to the Fair Labor Standards Act, 29

       U.S.C. § 207 (“FLSA”), for unpaid overtime.

  3. This court has original jurisdiction over this matter insofar as the matter involves a federal

       question, namely violation of 29 U.S.C. §216(b).

  4. Plaintiff is a resident of Palm Beach County, Florida.

  5. Defendant, HERC RENTALS, INC., has a principal address at 27500 Riverview Center

       Boulevard, Bonita Springs, Florida 34134.

  6. This cause of action arose in Palm Beach County.

                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                              Page 1 of 4
Case 9:20-cv-80225-XXXX Document 1 Entered on FLSD Docket 02/17/2020 Page 2 of 4



  7. Palm Beach County, Florida is proper venue for this action because Plaintiff resides in Palm

     Beach County and at all times material hereto, Plaintiff was employed by and had dealings

     with Defendant in Palm Beach County, Florida.

  8. Defendant, failed to pay Plaintiff the mandatory wages as required under state and federal law.

  9. Defendant has annual gross sales volume that exceeds the statutory requirements of

     $500,000.00 per annum.

  10. Defendant, at all times material hereto, was an enterprise engaged in interstate commerce or in

     the production of goods for commerce as defined in Section 3(r) and 3(s) of the Act.

                                   COMMON ALLEGATIONS

  11. Plaintiff was employed with Defendant from on or about July 1, 2016 up to and including his

     separation on February 15, 2019.

  12. While employed Plaintiff held the position of A-Rate/Road Service Mechanic with duties

     that included road call issues in South Florida, assisted with in shop repairs, oil changes,

     performed inspections and recommended needed repairs.

  13. Plaintiff regularly worked over forty (40) hours in a given work week.

  14. The Defendant unlawfully deducted for their lunch hour in violation of 29 CFR

     § 785.18 which states:

                      An employer may not deduct from pay breaks or periods of
                      rest which are shorter than 20 minutes.

  15. As a result of the work performed during the lunch hour, the Defendant’s lunch hour

     deduction violates §785.18 and §785.19.

  16. Defendant failed to pay Plaintiff the mandatory wages as required under state and federal

     law.

  17. Defendant failed to pay Plaintiff overtime as required by Federal law.

                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                              Page 2 of 4
Case 9:20-cv-80225-XXXX Document 1 Entered on FLSD Docket 02/17/2020 Page 3 of 4



  18. Plaintiff is a non-exempt employee under the FLSA.

  19. Plaintiff was not paid time and one half his hourly rate for hours worked over forty (40) in a

     work week.

  20. Plaintiff’s job duties were such that he himself was individually engaged in commerce.

                                  COUNT I
                             UNPAID OVERTIME
         IN VIOLATION OF THE FAIR LABOR STANDARDS ACT 29 U.S.C. §207

         Plaintiff re-alleges Paragraphs 1 through 20 as set forth herein.

  21. Plaintiff is a covered, non-exempt employee and is entitled to overtime compensation for all

     hours worked in excess of forty (40) hours per week.

  22. Plaintiff worked in excess of forty (40) hours per week for several of the work weeks he was

     employed with the Defendant.

  23. Plaintiff worked in excess of forty (40) hours per week without being compensated for any

     overtime benefits by the Defendant.

  24. Defendant, failed to compensate Plaintiff up to one and a half times his hourly rate for all

     worked performed in excess of forty (40) hours.

  25. The Defendant’s failure to properly compensate Plaintiff is in violation of the Fair Labor

     Standards Act, pursuant to 29 U.S.C. §207. Plaintiff is aware of hours for which he was not

     compensated in the preceding period of time.

  26. Defendant’s failure to pay Plaintiff overtime was the result of intentional, willful misconduct,

     such that Plaintiff is entitled to overtime payments for the entire preceding period.

  27. As a direct and proximate result of the Defendant’s actions, Plaintiff has obtained counsel to

     represent him in this action and has agreed to incur reasonable attorney’s fees and costs for

     the prosecution of this matter. As a result, Plaintiff is entitled to reimbursement and/or an


                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                              Page 3 of 4
Case 9:20-cv-80225-XXXX Document 1 Entered on FLSD Docket 02/17/2020 Page 4 of 4



     award of reasonable attorney’s fees and costs pursuant to 29 U.S.C. §216.

  28. As a direct and proximate result of the Defendant’s actions, Plaintiff has suffered damages.

  29. As a result of Defendant’s conduct, Plaintiff is entitled to unpaid wages for overtime,

     liquidated damages and other penalties.

     WHEREFORE, Plaintiff prays that judgment be entered in his favor and against the Defendant

  as follows: The Plaintiff be awarded general and compensatory damages, liquidated damages,

  prejudgment interest; that Plaintiff be awarded reasonable attorneys’ fees and costs of suit pursuant

  to 29 U.S.C.A. §216; and that Plaintiff be awarded other and further relief as the Court deems just

  and proper.

                                   DEMAND FOR JURY TRIAL

         Plaintiff demands a jury on all issues so triable.



  Dated this 17th day of February 17, 2020.

                                        SCOTT WAGNER & ASSOCIATES, P.A.
                                        Jupiter Gardens
                                        250 South Central Boulevard
                                        Suite 104-A
                                        Jupiter, FL 33458
                                        Telephone: (561) 653-0008
                                        Facsimile: (561) 653-0020

                                        s/Cathleen Scott
                                        Cathleen Scott, Esq.
                                        Florida Bar Number 135331
                                        Primary e-mail: CScott@scottwagnerlaw.com
                                        Secondary e-mail: mail@scottwagnerlaw.com
                                        Secondary Address: 101 Northpoint Parkway
                                        West Palm Beach, FL 33407
                                        www.ScottWagnerLaw.com




                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                               Page 4 of 4
